DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-3, filed 5/16/22, with respect to Claims 13-26 have been fully considered and are persuasive.  The provisional non-statutory double patent rejection has been withdrawn. 
As of March 15, 2022, the co-pending application (16/963,417) became a patent (11,277,870).  Upon further review, the patent (11,277,870) does not conflict with the current application's claims.  The claims of the current application appear to be patentably distinct from the patent therefore, a non-provisional double patent rejection does not apply.  
Allowable Subject Matter
Claims 13-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art such as Yang disclose a method for performing a random access 
procedure in a wireless communication system supporting repeated transmission of a same signal, and an apparatus for same, and more specifically, to a method and an apparatus for same, the method comprising the steps of: repeatedly transmitting a physical random access channel (PRACH) signal by using a PRACH resource; and receiving a random access response signal from a specific time section, as a response to the PRACH signal, wherein the random access response signal includes information related to the number of repeated transmissions of the PRACH signal.  See abstract.
	Prior art fails to disclose “...wherein the control unit uses, as a mapping period for mapping the synchronization signal and the broadcast channel to the random access channel resources, a duration in which a process of mapping synchronization signals and broadcast channels transmitted from the base station in the synchronization signal block set to the random access channel resources can be completed, the duration being a value that is based on a multiple of a period of arranging the random access channel resources determined based on configuration information regarding a random access channel.” as required in independent claim 13 (similarly, independent claims 18-19 and 26).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645     
May 31, 2022